office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 postf-128763-04 uilc date date to wilton a baker from susan l hartford assistant to the branch chief administrative provisions judicial practice branch procedure administration subject taxpayer this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ------------------------------------------------------------------------------------------ taxpayer ------------------------------------------------------------------------------------------------------- taxpayer’s representative year date date date date date date ------- --------------------- -------------------- ---------------------- -------------------------- -------------------------- -------------------------- --------------------------------------------------- issue whether a hand-delivered letter do claim disallowance letter commences the two-year period of limitations within which to bring a refund_suit in federal court under sec_6532 facts for year taxpayer filed a timely claim_for_refund on an amended_return subsequently the service examined taxpayer’s income_tax returns for year the postf-128763-04 resulting revenue_agent report was hand delivered to taxpayer and included a form letter letter do rev dated date the letter provided that the claim_for_refund was examined and fully disallowed taxpayer filed a protest and the case is currently before appeals taxpayer’s representative proposed that ------------------and the service extend the time to bring suit on its claim by executing a form_907 agreement to extend the time to bring suit the appeals officer was amendable to this suggestion on date the local chief_counsel office advised the appeals officer that a form_907 was not the proper vehicle to extend the time to bring suit in this case citing the holding in revrul_56_381 1956_2_cb_953 a notification letter rejecting the taxpayer’s claim not sent by registered mail will not invoke the two-year period for filing suit taxpayer’s representative was concerned about cases in which the department of justice had had refund suits dismissed even though no notice has be sent by certified or registered mail 943_fsupp_425 d n j fellouzis v united_states u s t c big_number m d fla taxpayer and the service executed a form_907 on date and date respectively extending the time to bring suit until date a sentence was added to the first paragraph of the form_907 providing that it is agreed between the parties that this agreement shall be binding regardless of whether the notice of claim disallowance was delivered by certified or registered mail as referenced in the prior sentence under the column entitled date notice of disallowance mailed or waiver filed the following was typed l569 dated date recently taxpayer’s representative contacted the appeals officer to execute another form_907 to extend the time within which to bring suit to date law and analysis the service should not treat the letter dated date as a notice of disallowance sec_6532 provides that n o suit or proceeding under sec_7422 for the recovery_of any internal revenue tax penalty or other sum shall be begun before the expiration of months from the date of filing the claim required under such section unless the secretary renders a decision thereon within that time nor after the expiration of years from the date of mailing by certified mail or registered mail by the secretary to the taxpayer of a notice of the disallowance of the part of the claim to which the suit or proceeding relates emphasis added typically when the service sends a notice of disallowance it uses a form letter that expressly states it is the taxpayer’s legal notice that the claim has been disallowed or partially disallowed each letter also provides that if the taxpayer wishes to start legal action to recover any of the tax or other_amounts disallowed a suit_for_refund must be postf-128763-04 filed with the united_states district_court or the united_states court of federal claims each letter further provides that unless the taxpayer has signed form_2297 waiver of statutory notice of claim disallowance the law permits the taxpayer to file such suit within two years from the mailing date of this letter these letters include letter sec_905 and sec_906 see irm letter d is not one of the form letters that the irm directs to be used to disallow a refund claim the letter identifies the taxpayer kind of tax the tax period amount of the claim the date the claim was received and the ending date of the tax period to which the claim relates the letter provides that the service examined the claim and proposes a full disallowance we believe that such a letter does not qualify as a notice of claim disallowance rather than informing the taxpayer that it may file suit in the united_states district_court or united_states court of federal claims the letter suggests that the taxpayer could contact the service to discuss the proposed disallowance we believe that such a letter is too equivocal and uncertain to qualify as a notice of claim disallowance the taxpayer and the secretary may agree to extend the 2-year period within which the taxpayer must file suit see sec_6532 sec_6532 further provides that i f any person files a written waiver of the requirement that he be mailed a notice of disallowance the 2-year period prescribed in paragraph shall begin on the date such waiver is filed the waiver must contain the type of tax and the taxable_period covered by the claim_for_refund the amount of the claim the amount of the claim disallowed and a statement that the taxpayer agrees the filing of the waiver will commence the running of the year period see sec_301_6532-2 generally form_2297 waiver of statutory notification of claim disallowance is used for this purpose although taxpayer did not sign form_2297 the form_907 executed by taxpayer on date with the additional language may constitute a waiver of the mailing of a notice of disallowance thus if taxpayer wishes to execute another form_907 to extend the time to bring a refund_suit to date we have no objection to treating the form_907 as a waiver consequently the 2-year period began on date the new form_907 should clearly specify that a waiver of the notice of claim disallowance requirement was executed on form_907 signed by taxpayer on date if you need assistance in preparing the form_907 please contact our office for guidance this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
